DETAILED ACTION
Response to Amendment
In the amendment dated 5/16/22, the following has occurred: Claims 5-6 and 9-12 have been amended.
The objection to the title has been withdrawn in response to the amendment of the specification.
Claims 5--12 are pending.  This communication is a Final Rejection in response to the "Amendment" and "Remarks" filed on 5/16/22.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
Claims 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017149961 (relying on US 20180375083 for citation; hereinafter, Takahashi).
As to Claims 5 and 6:
	As discussed in Takahashi, paragraph 0036, the electrode tab 13 can be a first electrode that is a positive or negative electrode.
	Takahashi discloses a battery comprising: a positive electrode; a negative electrode; a positive electrode tab electrically connected to the positive electrode, a negative electrode tab electrically connected to the negative electrode ([0036-0045], Fig. 1, 4); and a positive electrode tab tape covering the positive electrode tab (see “… insulating tape 14…”, [0047], Fig. 1),
wherein the positive electrode tab tape has a multilayer structure in which an adhesive layer and a substrate layer primarily formed from an organic material are laminated in this order from an electrode tab side (see “… insulating tape 14… covers the entire surface of the exposed portion 11a… a substrate layer 141 and a first adhesive layer 142…”, [0047], Fig. 1), and
the adhesive layer contains an adhesive material and a reactive material which generates an endothermic reaction at a temperature that is lower than a heat resistance temperature of the organic material and within a range from 100 to 350°C (see “adhesive… first adhesive layer... acrylic resins… natural rubber… synthetic rubber… adhesive may contain additives, such as a tackifier, a crosslinking agent, an anti-agent agent, a coloring agent, an antioxidant…”, [0054] – regarding the claimed range, it is noted that the temperature at which an endothermic reaction is a characteristic of the adhesive layer dictates by the material being used in the layer.   Since the “products of identical chemical composition cannot have mutually exclusive properties", the claimed adhesive layer having the same material as the prior art must have the same property.  In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable. ").
As to Claims 7-8:
	Takahashi discloses that the adhesive material includes acrylic resins and/or natural/synthetic rubber [0054].

Claim Rejections - 35 USC § 103
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of evidentiary reference, creativemechanisms (https://www.creativemechanisms.com/blog/injection-mold-3d-print-cnc-acrylic-plastic-pmma).
As to Claims 5 and 6:
	As discussed in Takahashi, paragraph 0036, the electrode tab 13 can be a first electrode that is a positive or negative electrode.
	Takahashi discloses a battery comprising: a positive electrode; a negative electrode; a positive electrode tab electrically connected to the positive electrode, a negative electrode tab electrically connected to the negative electrode ([0036-0045], Fig. 1, 4); and a positive electrode tab tape covering the positive electrode tab (see “… insulating tape 14…”, [0047], Fig. 1),
wherein the positive electrode tab tape has a multilayer structure in which an adhesive layer and a substrate layer primarily formed from an organic material are laminated in this order from an electrode tab side (see “… insulating tape 14… covers the entire surface of the exposed portion 11a… a substrate layer 141 and a first adhesive layer 142…”, [0047], Fig. 1), and
the adhesive layer contains an adhesive material and a reactive material which generates an endothermic reaction at a temperature that is lower than a heat resistance temperature of the organic material and within a range from 100 to 350°C (see “adhesive… first adhesive layer... acrylic resins… natural rubber… synthetic rubber… adhesive may contain additives, such as a tackifier, a crosslinking agent, an anti-agent agent, a coloring agent, an antioxidant…”, [0054] – regarding the claimed range, it is noted that the temperature at which an endothermic reaction is a characteristic of the adhesive layer dictates by the material being used in the layer.   Since the “products of identical chemical composition cannot have mutually exclusive properties", the claimed adhesive layer having the same material as the prior art must have the same property.  In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable. ").
Alternatively, Takahashi disclosing the same material for the adhesive layer as the claimed layer, it would at least have been obvious for a person skilled in the art before the effective filing date that the material used by the adhesive layer of the prior art would have the same endothermic reaction within the range of 100 and 350°C as an acrylic resin has a melting point of about 160°C; thus, an adhesive layer comprising acrylic resins would have a heat resistance temperature of about 160°C (creativemechanism).
As to Claims 7-8:
	Takahashi discloses that the adhesive material includes acrylic resins and/or natural/synthetic rubber [0054].
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi or Takahashi in view of creativemechanism, as applied to claims 5-8 above, and further in view of Yamashita et al., US 7285334 (hereinafter, Yamashita).
	Takahashi discloses that the reactive material can be an additive such as tackifier, a crosslinking agent, an anti-agent agent, a coloring agent, an antioxidant, etc. [0054], but does not disclose that the additive is one of the compounds listed in claims 9-12.
	In the same field of endeavor, Yamashita also discloses a packaging layer involving an adhesive layers, an insulation layer, and an easy-to-bond layer in between covering electrode tabs (Abstract, Fig. 4-6).  Yamashita further discloses that the additive in the bonding layer can be aluminum hydroxide (Col. 101, lines 1-18), which can improve the adhesiveness of the battery layers.
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate the specific additive as taught by Yamashita as one of the additive of Takahashi as to improve the adhesiveness of the battery layers.
Response to Arguments
Applicant’s arguments regarding the new added limitations with respect to claims 5-12 have been considered and addressed in the newly amended rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/              Primary Examiner, Art Unit 1723